Statement by the President
It is with great sadness that we have learned of the dramatic events in Kauhajoki in the west of Finland, where 11 people have lost their lives in a very tragic incident at a school. A number of people were also seriously injured by the perpetrator, who then turned his gun on himself.
On behalf of the European Parliament, I would like to express my deepest sympathy and solidarity with the families and all the relatives of the victims. All the victims were innocent young students at a vocational training school, where they were studying for careers in the service sector.
This tragedy occurred less than one year after a similar appalling killing spree at Jokela High School. As we all know, Finland is regarded as one of the most peaceful and safest countries in Europe, so we can understand that the people of Finland are speechless with shock, and we share their distress.
Unfortunately, we often see similar patterns repeated in these acts of bloodshed. In this instance, although the perpetrator posted threatening videos on the Internet before the killing spree, it was not possible to avert the tragedy. As responsible politicians in Europe and in all the Member States, we must do our utmost to ensure that such acts of violence are detected and prevented in time.
Once again, on behalf of the European Parliament, I would like to express our deepest sympathy and solidarity with the victims and their families.